OPINION — AG — AN EMPLOYEE OF A REAL ESTATE BROKER WHO ACTS AS A RESIDENT FOR SUCH REAL ESTATE BROKER IN MANAGING AN APARTMENT BUILDING, DUPLEX, APARTMENT COMPLEX, OR COURT IS REQUIRED TO BE LICENSED AS A REAL ESTATE BROKER OR SALES ASSOCIATE WHEN SUCH RESIDENT MANAGER RESIDES ON THE PREMISES AN IS ENGAGED IN THE LEASING OF UNITS IN CONNECTION WITH HIS EMPLOYMENT AS A RESIDENT MANAGER. THIS OPINION IS NOT TO BE INTERPRETED AS MEANING THAT A RESIDENT MANAGER EMPLOYED BY THE OWNER OF THE REAL ESTATE IS REQUIRED TO BE A LICENSED REAL ESTATE BROKER OR REAL ESTATE SALES ASSOCIATE, FOR SUCH AN INDIVIDUAL MAY, BY STATUTE, HAVE A LIMITED POWER OF ATTORNEY TO LEASE THE OWNER'S PROPERTY. CITE: 59 O.S. 1971, 858-102(2)(3) [59-858-102], 59 O.S. 1971, 858-301 [59-858-301] (AMILIJA J. HODGINS)